UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 6, 2011 CIRCLE STAR ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 333-152798 (Commission File Number) 98-0537383 (IRS Employer Identification No.) Suite 100, 1100 Dexter Ave. North, Seattle, Washington98109 (Address of principal executive offices and Zip Code) (206) 273-7892 (Registrant's telephone number, including area code) Digital Valleys Corp. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Circle Star Energy Corp. issued a press release filed herewith as Exhibit 99.1. Item 9.01 Exhibits Exhibit Number Exhibit News release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIRCLE STAR ENERGY CORP. By:/s/ David Brow Name:David Brow Title:President Dated: July 6, 2011 EXHIBIT INDEX Exhibit Number Exhibit News release
